--------------------------------------------------------------------------------

Exhibit 10.19

Loan Agreement

(English Summary)

Date of Signing

Dec 30, 2009

 

 

Parties to Contract

                   Hangzhou Shengming as Borrower and Xiaoshan Branch of
Agriculture Bank of China as Lender

 

 

Principal Amount

                   RMB 1 million

 

 

Interest Rate

                   With annual rate at 4.374%, with a quarterly adjustment
according to the People’s Bank of China.

 

 

Interest Calculation

                   From the day the loan is actually borrowed, Interest is
calculated as follows:

 

                   Interest=Amount actually borrowed*Days borrowed*Daily
interest rate

 

                   Daily interest rate=4.374%/360

 

 

Payment of Interest

                   monthly payment

 

 

Drawdown

                   One time drawdown on Dec 30, 2009

 

 

Term

                   6 months from the drawdown

 

 

Loan Use

                   Daily operation cash flow

 

 

Guarantee

                   SD Group acting as guarantor for the loan under a maximum
debt guarantee (No. 33905200900065944)

 

 

Undertaking

                   We list below some material undertakings:

                   Without prior written consent of the lender, The Borrower
shall not provide guarantee or pledge its main assets to any third party in a
manner that may affect its repayment capacity under the loan agreement .

   

--------------------------------------------------------------------------------


Breach of the
contract and
settlement 1.

Where the Lender fails to issue the Loan to the Borrower timely and fully, and
causes the Borrower loss, the Lender shall pay liquidated damages to the
Borrower according to the default amount and days delayed. The liquidated
damages calculating method shall be the same as of that calculating the delayed
interest.

   



2.

Where the Borrower fails to timely repay the principal hereunder, the Lender is
entitled to calculated and collect default interest against the due principal
based on a rate 50% above the interest rate set above from the expiration date
till the date on which the principal and interest are paid off. During the
overdue period in the case where the People’s Bank of China increases the
benchmark interest rate, the default interest rate shall be increased
correspondingly.

   



3.

Should the Borrower fails to use the Loan according to the purpose as stated in
the Agreement, the Lender shall have rights to collect default interest against
the misappropriated principal based on days of the misappropriation at a rate of
100% above the rate stipulated in this Agreement until the principal and
interest are paid off. During this period in the case where the People’s Bank of
China increases the benchmark interest rate, the default interest rate shall be
increased correspondingly.

   



4.

The Lender is entitled to collect compound interest against the outstanding
interest according to the regulations of the People’s Bank of China.

   



5.

In case where the Borrower violates its obligation under this Agreement, the
Lender is entitled to request the Borrower to make correction by the deadline
set by the Lender, cease issuing the Loan, retract the Loan issued in advance,
and declare other loan under other loan agreements between the Lender and the
Borrower due, or take other asset protection measures.

   



6.

Should any guarantor under this Agreement fails to fulfill its obligation under
the guarantee agreement, the Lender is entitled to cease issuing the Loan,
retract the Loan issued, retract the issued Loan in advance, or take other asset
protection measures.

   



7.

The Borrower shall bear the attorney’s fee, transportation and other expense to
realize payment of the indebtedness if the Borrower’s breach of agreement
results in the Lender’s adoption of lawsuit or arbitration to obtain the payment
of the indebtedness.


Dispute Resolution Competent court in PRC

2

--------------------------------------------------------------------------------